Citation Nr: 1742569	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a request for a waiver of recovery of loan guaranty indebtedness was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant served on active duty from November 1970 to November 1973, and from September 1980 to August 1991. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota.  In that decision, the Committee denied the appellant's request for a waiver of recovery of loan guaranty indebtedness in the amount of $25,354.90, plus interest, on the basis that his request was not timely filed.  It appears that the appellant's claims folder was subsequently transferred to the jurisdiction of the RO in San Diego, California. 

In December 2009, October 2012 and December 2015, the case was remanded for further development.   


FINDINGS OF FACT

1.  The Veteran's request for waiver of his overpayment was not received within 180 days of his receipt of a February 1993 notice of indebtedness, with accompanying notice of his waiver rights. 

2.  The Veteran has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for such receipt.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of recovery of loan guaranty indebtedness was not timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 
§§ 1.911, 1.963 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a veteran in the claims process.  The United States Court of Appeals for Veterans Claims, however, has held that the VCAA does not apply to cases involving a waiver of an overpayment debt and that the relevant statute pertaining to waivers contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

The Board also finds that there has been substantial compliance with the prior remand directives.  Pursuant to the October 2012 remand, VA appropriately obtained verification from the VA Debt Management Center (DMC) that a notice of indebtedness, with accompanying notice of waiver rights, was sent to the Veteran on February 12, 1993 and received by the Veteran on February 14, 1993.  While it does not appear that the DMC actually provided a signed written certification of dispatch of the notice of indebtedness and right to request a waiver, it did obtain a printout from the Centralized Accounts Receivable Online System (CAROLS) of "generated letter data" showing that the notice of indebtedness was sent on February 12, 1993 to the Veteran care of his relative KP to an address of record in Little Rock, Arkansas.  The DMC also specifically labeled this printout as "1st notification letter."   Additionally, the DMC also obtained a copy of a certified mail receipt signed by the Veteran showing that the February 12, 1993 letter was delivered to him at this same address on February 17, 1993.  The DMC specifically labeled this document as "Certified Receipt of 1st Notification of Home Loan Debt (Letter dated 2-12-93)."  The Board finds that this amounted to substantial compliance with the remand instructions, as the underlying purposes of the remand, to confirm the sending and receipt of the February 12, 1993 notice letter, with accompanying notice of waiver rights, was achieved.  Moreover, pursuant to the December 2015 remand, VA appropriately obtained copies of VA treatment records dating from the late 1980s to the early 2000s and then appropriately readjudicated the instant claim.  No further assistance is required. 

II.  Analysis

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days from the date of notification of the indebtedness that is issued by VA to the debtor.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b).  The 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  See 38 C.F.R. § 1.963 (b)(2).

The evidence indicates that the Veteran defaulted on a home mortgage secured through VA's loan guaranty program and foreclosure proceedings were initiated.  It is unclear whether a foreclosure sale occurred in August 1992, or whether the proceedings were terminated by a deed in lieu of foreclosure at that time.  See e.g. December 1992 VA Form 26-1833 versus April 2003 Statement of the Case. Regardless, VA incurred a loss as a result of these proceedings, creating the debt at issue in this case.  

In May 2002, the Veteran submitted a request for a waiver of his loan guaranty indebtedness to the RO in San Diego, California.  For reasons which are unclear, the San Diego RO forwarded the appellant's waiver request to the RO in Houston, Texas.  See August 9, 2002, letter to the appellant. 

Later that month, the Committee on Waivers and Compromises at VA's Debt Management Center in Fort Snelling, Minnesota, issued a decision denying the appellant's request for a waiver on the basis that it was not timely filed.  In its decision, the Committee noted that the original amount of the appellant's debt was $25,354.90, plus additional accrued interest.  The Committee also noted that "[a]ccording to the DMC CAROLS letter screen, the debtor was notified of his/her waiver rights by letter dated 02 12 1993."  

As noted above, the DMC has subsequently provided a copy of the DMC CAROLS screenshot showing that this letter was sent on February 12, 1993.  Also as noted above, DMC has provided a copy of a certified mail receipt showing that the Veteran signed for and received this notice letter on February 17, 1993.  The Board notes that it is reasonably established that the letter that the Veteran signed for on the 17th was the notice letter sent by the DMC on the 12th based on the DMC's labeling of both the screenshot and the certified mail receipt; based on the DMC being in possession of the certified mail receipt; based on their being no indication that the DMC sent the Veteran any other letters on February 12, 2017; and based on the May 2002 waiver decision specifically indicating that according to the CAROLS system, the Veteran was notified of his waiver rights by the February 12, 1993 letter.  The Veteran has asserted that he never received this letter.  However, given the copy of the certified mail receipt signed by him, the Board is not able to find this assertion credible.

The Veteran has also contended that even if he was duly notified, he would not have been able to submit a timely waiver request, as he was homeless and self-medicating his posttraumatic stress disorder (PTSD) symptoms at the time.  The Board notes that it appears the doctrine of equitable tolling does not apply to the statutory requirement of requesting a waiver within 180 days from the date of notification of the indebtedness, as this requirement, similar to the requirement of a timely filing of a notice of disagreement, is jurisdictional in nature.  See Bowles v. Russell, 551 U.S. 205 (2007); Percy v Shinseki, 23 Vet. App. 37 (2009).  Further, even assuming the waiver time limit is a non-jurisdictional requirement, the Veteran has not shown that his failure to timely file his request for waiver was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004).  In this regard, the medical evidence does indicate that the Veteran was dealing with significant substance abuse problems that presumably could have constituted self-medication of PTSD.  However, this evidence does not show that he was ever rendered incapable of rational thought, incapable of handling his own affairs or unable to function in society by his substance dependence and/or any comorbid mental illness.  Consequently, even if equitable tolling were available in this case, there are no grounds for applying it on the basis of mental illness/mental incapacity.

Similarly the evidence does not show grounds for applying equitable tolling based on extraordinary circumstances.  In this regard, court precedent outlines a three part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances: (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005); see also Checo v. Shinseki, 748 F.3d 1373 (2014).  The Veteran has cited homelessness as an extraordinary circumstance.  However, he has not demonstrated that his untimely filing was a direct result of the homelessness (or of any other extraordinary circumstance).  In this regard as alluded to above, the evidence reasonably indicates that despite any homelessness, he did receive the notice of indebtedness with accompanying appeal rights and he has not shown that homelessness or any other extraordinary factor rendered him unable to respond to this notice by filing a timely waiver request.  

The Board sympathizes with the financial difficulties the Veteran has faced, particularly in light of dealing with the many challenges of disability.  However, it is bound to follow the controlling regulations.  In this case, the evidence shows that the Veteran received the notice of indebtedness with accompanying appeal rights and did not file his waiver request within 180 days from the date of notification of the indebtedness.  There is also no basis to apply the doctrine of equitable tolling, even assuming that the waiver time limit is non-jurisdictional in nature.  Accordingly, a timely request for waiver of an overpayment was not filed and the Board must deny the Veteran's claim as a matter of law.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b).

ORDER

The request for waiver of recovery of the loan guaranty indebtedness is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


